ICJ_124_TerritorialDispute_NIC_COL_2002-02-26_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE TERRITORIAL
AND MARITIME DISPUTE

(NICARAGUA v. COLOMBIA)

ORDER OF 26 FEBRUARY 2002

2002

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND
TERRITORIAL ET MARITIME

(NICARAGUA c. COLOMBIE)

ORDONNANCE DU 26 FÉVRIER 2002
Official citation:

Territorial and Maritime Dispute ( Nicaragua v. Colombia),
Order of 26 February 2002, I C.J. Reports 2002, p. 189

Mode officiel de citation:

Différend territorial et maritime (Nicaragua c. Colombie),
ordonnance du 26 février 2002, C.I.J. Recueil 2002, p. 189

 

Sales number
ISSN 0074-4441 N° de vente: 838

ISBN 92-1-070941-1

 

 

 
26 FEBRUARY 2002

ORDER

TERRITORIAL AND MARITIME DISPUTE
(NICARAGUA vy. COLOMBIA)

DIFFEREND TERRITORIAL ET MARITIME
(NICARAGUA c. COLOMBIE)

26 FEVRIER 2002

ORDONNANCE
2002
26 February
General List
No, 124

189

INTERNATIONAL COURT OF JUSTICE

YEAR 2002

26 February 2002

CASE CONCERNING THE TERRITORIAL
AND MARITIME DISPUTE

(NICARAGUA y». COLOMBIA)

ORDER

Present: President GUILLAUME; Vice-President Sui; Judges RANJEVA,
HERCZEGH,  FLEISCHHAUER, KoROMA, HIGGINS,  PARRA-
ARANGUREN, KOOIMANS, REZEK, AL-KHASAWNEH, BUER-
GENTHAL, ELARABY; Registrar COUVREUR.

The International Court of Justice,

Composed as above,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45, paragraph 1, and 48 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
6 December 2001, whereby the Republic of Nicaragua instituted proceed-
ings against the Republic of Colombia in respect of a dispute concerning
“a group of related legal issues subsisting between the Republic of
Nicaragua and the Republic of Colombia concerning title to territory
and maritime delimitation” ;

Whereas on 6 December 2001 a certified copy of the Application was
transmitted to the Republic of Colombia;

Whereas the Republic of Nicaragua has appointed as Agent H.E. Mr.
Carlos J. Argtiello Gomez; and whereas the Republic of Colombia has
appointed as Agent H.E. Mr. Julio Londoño Paredes;

Whereas, at a meeting held by the President of the Court with the
190 TERRITORIAL AND MARITIME DISPUTE (ORDER 26 II 02)

Agents of the Parties on 20 February 2002, Nicaragua indicated that it
wished to be allowed a period of one year for the preparation of its
Memorial; whereas Colombia stated that it desired a period of 18 months
from the filing of Nicaragua’s Memorial for the preparation of its
Counter-Memorial; and whereas Nicaragua indicated that it had no
objection to the time-limit requested by Colombia,

Fixes the following time-limits for the filing of the written pleadings:

28 April 2003 for the Memorial of the Republic of Nicaragua;

28 June 2004 for the Counter-Memorial of the Republic of Colombia;
and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-sixth day of February, two
thousand and two, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Republic of Nicaragua and the Government of the Republic of
Colombia, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070941-1
